Hernandez v New York City Dept. of Corrections (2014 NY Slip Op 08922)





Hernandez v New York City Dept. of Corrections


2014 NY Slip Op 08922


Decided on December 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2014

Tom, J.P., Friedman, Renwick, Manzanet-Daniels, Kapnick, JJ.


13831 -4050

[*1] In re Victor Hernandez, Petitioner,
vNew York City Department of Corrections, et al., Respondents.


Victor Hernandez, petitioner pro se.
Michael A. Cardozo, Corporation Counsel, New York (Martin Bowe of counsel), for respondents.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: DECEMBER 23, 2014
CLERK